85 F.3d 634
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.AGAMERICA FCB INC.;  Clyde Conklin;  Gary Bunch, Plaintiffs-Appellees,v.Leroy J. MURRAY, Defendant-Appellant.Marcia Murray, wife, Defendant.
No. 95-36245.
United States Court of Appeals, Ninth Circuit.
Submitted April 30, 1996.*Decided May 6, 1996.

Before:  BROWNING, REINHARDT and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Leroy J. Murray appeals pro se the district court's order extinguishing common law liens Murray placed on properties owned by AgAmerica and its employees.   Murray contends that the district court exceeded its jurisdiction, which is limited to admiralty and maritime actions.   We reject this frivolous contention, see United States v. Saunders, 951 F.2d 1065, 1068 (9th Cir.1991) and affirm the district court.   AgAmerica's request for sanctions is denied.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3